Decision
PER CURIAM:
T1 Jason C. Shook appeals the May 7, 2013 decision terminating probation and requiring him to serve the prison sentence of zero to five years for the offense of attempted theft of a motor vehicle, a third degree felony. Shook's appellate counsel filed an amended brief complying with Anders v. California, 886 U.S. 788, 87 S.Ct. 1396, 18 L.Ed.2d 498 (1967) and State v. Clayton, 639 P.2d 168 (Utah 1981). That brief "objectively demonstrate[s] that the issues raised are frivolous." State v. Flores, 855 P.2d 258, 260 (Utah Ct.App.1993) (per curiam); see also State v. Wells, 2000 UT App 8304, 17, 13 P.3d 1056 (per curiam) (stating that an Anders brief must brief all potential issues identified by either the defendant or counsel and objectively demonstrate that the issues presented in the appeal are frivolous). Based upon our independent examination of the record, we determine that the appeal is wholly frivolous, and accordingly, we affirm the decision of the district court and grant counsel's motion to withdraw.
'I 2 Affirmed.